21-10392-mew   Doc 1   Filed 03/02/21 Entered 03/02/21 16:51:45   Main Document
                                    Pg 1 of 5
21-10392-mew   Doc 1   Filed 03/02/21 Entered 03/02/21 16:51:45   Main Document
                                    Pg 2 of 5
21-10392-mew   Doc 1   Filed 03/02/21 Entered 03/02/21 16:51:45   Main Document
                                    Pg 3 of 5
21-10392-mew   Doc 1   Filed 03/02/21 Entered 03/02/21 16:51:45   Main Document
                                    Pg 4 of 5
21-10392-mew   Doc 1   Filed 03/02/21 Entered 03/02/21 16:51:45   Main Document
                                    Pg 5 of 5
